     Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 1 of 25



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                    )
WIKIMEDIA FOUNDATION,               )
                                    )
           Plaintiff,               )
                                    )   Civil Action No. 1:15-cv-00662-TSE
     v.                             )
                                    )
NATIONAL SECURITY AGENCY, et al.,   )
                                    )
           Defendants.              )




                              Exhibit 17
                 Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 2 of 25



                            SECOND DECLARATION OF DR. ALAN J. SALZBERG

             Dr. Alan Salzberg, for his second declaration pursuant to 28 U.S.C. § 1746, deposes and says as

      follows:

 I.          Introduction
             1. I am the Principal (and owner) of Salt Hill Statistical Consulting. I previously submitted a
                declaration in this case, dated February 14, 2019 (“Salzberg February Declaration”). My
                February declaration commented on the “Declaration of Jonathon Penney” (“Penney December
                Declaration”), which was submitted in December 2018. I submit this second declaration at the
                request of the United States Department of Justice in response to the “Reply Declaration of
                Jonathon Penney” (“Penney Reply”), which was submitted on March 8, 2019. I have previously
                submitted my resume describing my background and qualifications in statistical sampling,
                analysis, and review for government and industry, as well as information regarding prior
                testimony and fees.
             2. This report proceeds as follows. In the next section, I summarize my findings. In the third
                section, I detail those findings. In the fourth section, I set forth my conclusions. Finally, I have
                included an appendix with a program log showing the results of additional analyses.
II.          Summary of Findings


             3. In my February Declaration I addressed the deeply flawed model presented by Dr. Jonathon
                Penney in his December Declaration. Specifically, in summary I previously found as follows:1
                     A. “The methodology used in the Penney Declaration—which purportedly shows an upward
                        trend in page views of certain articles posted on Wikipedia through May 2013, followed
                        by an abrupt drop and downward trend in views of those articles beginning in June
                        2013—is deeply flawed, inappropriate, and likely biased.”
                     B. “The Penney Model simply assumes that a single change occurred in June 2013, rather
                        than letting the data identify the timing and number of changes in trends that occurred.
                        Even though there is no consistent trend in the data, the design of the Penney Model will
                        create the appearance that the data contain just one inflection point. And, because of its
                        design—even though changes in trend occurred before these June 2013 disclosures—the
                        Penney Model will find that the disclosures caused them.”
                     C. “Contrary to the hypothesis presented in the Penney Declaration, analysis of page views
                        for the 48 individual articles in the privacy-sensitive group do not show a rising trend
                        followed by an immediate and sustained drop in June 2013.”
                     D. “With the one exception of removing the article on Hamas, the Penney Declaration does
                        no analysis or adjustment for factors (such as world events) affecting these individual
                        article page views. Instead, the Penney Declaration inappropriately aggregates the vastly
                        different page view data for individual articles, with the result that these individual
                        differences in page views are masked.”

      1
          Salzberg February Declaration, paragraph 4.
          Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 3 of 25



               E. “Even at that aggregate level, I find that the hypothesized peak in page views of “privacy-
                  sensitive” articles in May 2013 does not exist, and the hypothesized upward and then
                  downward trends in views of privacy-sensitive articles before and after June 2013,
                  respectively, do not exist.”
               F. “Extended data through 2018 regarding page views of the privacy-sensitive articles do
                  not indicate a long-term decline in page views from pre-June 2013 levels.”
               G. “A proper control dataset would exhibit similar page view behavior prior to June 2013.
                  The comparison datasets used in the Penney Declaration do not and are thus
                  inappropriate controls.”
               H. “The Penney Declaration analysis ends in July 2014. No data are presented that shed any
                  light on whether page views at the time the Amended Complaint was filed in 2015 (or
                  thereafter) were affected by Upstream. In other words, even if the purported effect and
                  trends were a correct conclusion for the data examined (and they are not), the Penney
                  Declaration analysis does not and cannot show that the effect continued years after the
                  study ended.”
               I.   “Even if a chilling effect occurred in June 2013, there are no data analyzed in the Penney
                    Declaration that show any effect was due specifically to “public awareness of” the
                    specific NSA surveillance program challenged here (known as Upstream surveillance)
                    rather than possible inaccuracies, if any, about the program reported in the press,
                    disclosures about other NSA programs, disclosures about other surveillance programs
                    (e.g., surveillance by Britain), or other, unrelated events of June 2013.”
       4. As discussed in detail below, the Penney Reply does not raise any valid critiques of my original
          findings, and the additional analyses in the Penney Reply do not bolster the flawed model
          presented in the Penney December Declaration. In addition, the Penney Reply does not propose a
          new model that corrects the flawed model presented in the Penny December Declaration, and the
          slight modifications attempted do not address any of the issues I raised. Therefore, my findings
          and conclusions set forth in my February declaration remain unchanged.


III.   Details of Findings
       5. The Penney Reply begins with seven critiques of my analyses, in paragraphs 4 through 23 of the
          Penney Reply, and goes on to respond to my critiques in paragraphs 25-36. I reviewed all of the
          Penney Reply and in this declaration I organize my responses by topic, so as not to be repetitive.
          In particular, this section proceeds with the following six subsections:
               A. Overview of the Incorrect Assumptions Made in the Penney Reply;
               B. Spurious Statistical Conclusions from the Penney Model are Partly Due to Aggregation
                  of the Article View Data;
               C. The Penney Reply’s Additional Analyses Fail to Address the Flaws in the Penney Model;
               D. Data Beyond Time Period 2014 Show Article Views at About 2012 through 2014 Levels,
                  Even When Earlier Data is Corrected for Mobile Views;;
               E. Omitted Variable Bias of the Penney Model Cannot be Solved by Deleting Valid Data;
                  and

                                                        3
        Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 4 of 25



             F. The Penney Model’s Failure to Isolate the Effect of Awareness of NSA's Upstream
                Program.
    A. Overview of the Incorrect Assumptions Made in the Penney Reply.

    6. Before responding to the specific claims of the Penney Reply, I first address some false
       assumptions the Penney Reply made regarding my critiques.
    7. First, while my review of the disaggregated data provides an important, simplified explanation of
       many of the flaws of the Penney Model, the flaws of that model remain whether that model is
       applied to the aggregated or the disaggregated data. I am not suggesting that the application of
       the deeply flawed Penney Model to each of the 48 articles, individually, would be appropriate,
       nor am I suggesting that there could never be theoretical circumstances where the data could be
       aggregated without presenting the deeply flawed and misleading results that the Penney Model
       presented here.
    8. Second, my February report provided no wholesale critique of the so-called ITS “Interrupted
       Time Series” designs or of regression models in general. My critiques instead relate to the
       particular methods Dr. Penney employed and the underlying data used in the Penney December
       Declaration.
    9. Third, as I pointed out a number of times in my February Report,2 I do not present an alternate
       model of page views, but I do use a number of examples and perform analyses that demonstrate
       the flaws in the Penney Model. Statements in the Penney Reply regarding “alternatives” that I
       suggest are therefore misleading.
    10. Fourth, while the Penney Reply is correct in that much of my analysis uses “visual inspection” as
        an aid to understanding the issues with the Penney Model, I also perform statistical tests and point
        out many specific flaws in the Penney December models. As with the issue of aggregation and
        disaggregation, I am not advocating one or the other, but rather, doing both. A simple visual
        review of the data using charts and graphs, such as I the one performed, has long been considered
        a fundamental component to developing correct statistical models.
    B. Spurious Statistical Conclusions from the Penney Model are Partly Due to
       Aggregation of the Article View Data
    11. As I stated in my original declaration, a review of the disaggregated data leads to the conclusion
        that there is no May 2013 peak or steep drop beginning in June 2013, contrary to the Penney
        December Declaration’s conclusion.3 The aggregated data do not show a May 2013 peak either,
        but rather an April 2013 peak,4 followed by declines beginning in May 2013. This means that
        both the disaggregated data and the aggregated data show that the drop in page views begins
        before the June 2013 disclosures.



2
  In my February Declaration, for example, in paragraphs 52 (note 31) and 53, I explicitly state that I am not
proposing an alternative model.
3
  Salzberg February Declaration, paragraphs 11-17.
4
  As stated, while the Boston Marathon bombings are one possible reason for an April peak, such a simple model is
far from adequate for many of the same reasons that the Penney Model is inadequate, but at least in the April
peak model, the drop in page views comes after the purported cause and not before the purported cause.

                                                        4
        Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 5 of 25



    12. The Penney Reply responds to this critique by erroneously claiming that my disaggregated review
        should be disregarded because aggregation is appropriate here. This somewhat misses the point,
        which is that neither the disaggregated data nor the aggregated data support Dr. Penney’s
        conclusions. Nonetheless, I reviewed the literature that the Penney Reply cites in support of its
        claim. The literature cited does not support the Penney Reply’s claim.5 The articles cited are
        general articles on ITS designs rather than articles espousing aggregation.6 Moreover, the four
        reasons cited in the Penney Reply paragraph four are not specific to aggregated data (they apply
        equally to disaggregated data).
    13. In paragraph 26b, the Penney Reply acknowledges that there is “there is no single determinative
        method or factor to decide whether an aggregated or disaggregated analysis of data is
        appropriate.” As I stated, by aggregating all the data prior to analysis, there is no possibility of
        correcting for any article-specific differences in the data or exploring whether there are important
        differences among article views that need to be accounted for in any model. This leads to a
        biased model and erroneous claims of statistical significance where, as here, such differences
        exist.7 The idea of not reviewing and understanding the disaggregated data, and discarding
        information by inappropriately aggregating that data, is anathema to scientists, because such
        ignorance often leads to false conclusions. That review typically includes graphical analysis,
        because, as one statistician put it: “[g]raphics reveal data. Indeed graphics can be more precise
        and revealing than conventional statistical computations.”8
    14. The Penney Reply argues that that my use of simple graphs to provide a visual inspection of the
        disaggregated data should be disregarded, in part, because a “visual inspection of data . . . can
        often be misleading,” a point he makes with a quotation of one of the great proponents of
        graphical analysis, Dr. Howard Wainer.9 Dr. Wainer, however, is not saying that graphs should
        not be used; he is only saying to be careful that they are not used in a misleading manner.10
        Ironically, by ignoring the disaggregated data and aggregating dissimilar page views to tell a

5
  Specifically, in the footnotes for paragraphs 4-5, the Penney Reply identifies several sources that Dr. Penney
claims supports his use of aggregation in this circumstance. The only citation that even appears to support
aggregation, in this type of situation, is not from a paper or textbook but from a PowerPoint presentation by Emma
Beard which appears to have been presented at a conference in London (see footnotes 3, 4, and 21 in the Penney
Reply). I reviewed the PowerPoint presentation and it presents no reasoning or data to support the claims (nor is
it obvious that the author even made such claims regarding a simple regression model like the one in the Penney
December Declaration). Additionally, unlike a scholarly article, a PowerPoint presented at a conference is typically
accompanied by an oral portion of the presentation that may provide additional context or present the point
differently than the language on the printed slides). In short, none of the cited source materials in the Penney
Reply alter my conclusion that in this instance the use of aggregated data is inappropriate and misleading.
6
  The Penney Reply in paragraph 26e, takes issue with my terming the data “panel data” and not “time series”
data. Panel data is a form of time series data, as the introduction to the text and chapter on panel data in my
source make clear. See Wooldridge, Jeffrey M., Introductory Econometrics, A Modern Approach, 5th Edition, 2012,
South-Western Cengage Learning, p. 10 and 448.
7
  See Salzberg February Report, paragraphs 56-60, for example.
8
  Tufte, Edward R., The Visual Display of Quantitative Information, Graphics Press LLC, 2001, p. 13. Also, p. 9 of the
same text states that: “Often the most effective way to describe, explore, and summarize a set of numbers – even
a very large set – is to look at pictures of those numbers. Furthermore, of all methods for analyzing and
communicating statistical information, well-designed data graphics are usually the simplest and at the same time
the most powerful.”
9
  Penney Reply, paragraph 3 footnote 1.
10
   Quote from Penney Reply, paragraph 3 footnote 1 (quoting Howard Wainer).

                                                          5
         Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 6 of 25



         misleading story, Dr. Penney has created precisely the type of misleading graphs that Dr.
         Wainer is warning against. As Yale statistician Edward Tufte says: “[a]ggregations by
         area can sometimes mask and even distort the true story of the data”11 and
         “[a]ggregations over time may also mask relevant detail and generate misleading
         signals.”12 Tufte concludes:“[i]f in doubt, graph the detailed underlying data to assess the
         effects of aggregation.”13 As I explained in my first Declaration (Paragraphs 18-26),
         Figure 2 of the Penney December Declaration is misleading because it inappropriately
         aggregates the data and shows a suggestive regression line, while obscuring the fact that
         the decline was not as indicated.14
     15. I created and included (as Appendix IV to my first Declaration) graphs of each of the 48 articles’
         page views individually, so that all the data is available to view in a clear graphical form. I
         invited (and invite) review of each of those graphs. The only reasonable conclusion from a
         review of those graphs is that the effect supposedly found in the Penney December Declaration is
         spurious. I also included graphs of the aggregated data (see paragraphs 18-26 of my February
         Declaration), and those graphs also do not indicate a May 2013 peak. I did not leave out anything
         or “cherry-pick,” contrary to what the Penney Reply states in paragraphs 11, 12, and 32(a).15
     16. The Penney Reply claims that disaggregation adds “noise” to the data, “both visual and
         statistical,” and points to my first graph showing all 48 articles in a single figure.16 I showed all
         the data in a single figure (as well as in 48 separate figures in Appendix IV) because it provides
         important context and a comparison point to Dr. Penney’s aggregated plot, which artificially
         smooths the differences.17 As a reminder, my Figure that includes all 48 articles is below.




11
   Tufte, Edward R., Visual Explanations, Graphics Press LLC, 1997, p. 35.
12
   Ibid, p. 36.
13
   Ibid, p. 37.
14
   Gelman, Andrew and Zelizer, Adam, “Evidence on the deleterious impact of sustained use of polynomial
regression on causal inference,” Research and Politics, January-March 2015, also cited in the Penney Reply, is also
clear that graphical analysis is recommended.
15
   Penney Reply, paragraph 12.
16
   Penney Reply, paragraph 5.
17
   This method, of putting all the data into a single plot, is done in so-called spark graphs, examples of which can be
found in Tufte, Edward R., Beautiful Evidence, Graphics Press LLC, 2006. p. 47-63.

                                                          6
           Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 7 of 25



           Figure 1: Page Views for all 48 Articles Considered to Suffer from a Chilling Effect beginning in June
           2013




       17. In contrast, Penney’s Figure 2 from his December Declaration, shown below, misleadingly
           indicates a simple up and down movement that is belied by the individual data in Figure 1, above.
           The same is true for the confidence intervals drawn on Penney’s Figure 2 graph itself, as I pointed
           out in my February declaration.18




18
     See Salzberg February Declaration, paragraph 20.

                                                          7
         Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 8 of 25



         Figure 2: Penney December Declaration Aggregate Figure Masks Individual Differences




     18. The contrast between the simple, disaggregated view and Penney’s misleading aggregate view
         should have led Dr. Penney to question whether his aggregated model masks systematic
         differences at the article-level. As I stated above, I also provided each plot individually, so the
         reader can see what is behind the total picture of page-views shown in my first figure.
     19. The Penney Reply is also wrong when it categorically states that disaggregation adds noise. The
         Penney Reply concerns that a disaggregated model will not allow for estimation of an “aggregate
         level inference about large scale NSA surveillance effects”19 are misplaced. If the same naive
         model is run on both datasets, the estimated effect in the disaggregated model is exactly the same
         as the estimated effect in the aggregate model.20 The statistical significance of these effects will
         also be the same if the disaggregation only adds noise to the model, and I show this fact through a
         simulation.21
     20. However, if the disaggregated data reveal systematic differences in the data, in that the individual
         articles’ page views do not tell the same or even a similar story as the aggregated data, then the
         naive model needs to be modified in order to avoid bias, whether run on aggregate or individual
         article data. To further support the analysis I already performed showing the model is over-
         simplified and perhaps mis-specified, I performed a statistical test to determine whether the

19
   Penney Reply, paragraph 26b suggests that because the question regards aggregate differences the aggregated
data must be used.
20
   This fact is shown in the Appendix to this Declaration, and can be observed by noting the coefficient estimates
for the Penney Model as shown in my Appendix. In the Appendix, I run the Penney Model on the averages and run
the same model on the individual articles. The estimated effects (model coefficients) are exactly the same.
21
   I have included in the Appendix a simulation that shows the results of running the Penney Model on aggregated
and disaggregated data are the same when the errors are statistical noise. This includes not only the regression
coefficients (which will be the same whether the difference are due to noise or not, as explained above) but also
the standard errors (i.e., the statistical significance) of those coefficients.

                                                        8
        Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 9 of 25



         differences by article are mere noise or systematic.22 I found, with high statistical significance,
         that the differences among articles are systematic (the statistical results are in the Appendix to
         this Declaration). This means that the model used in the Penney Reply is incorrect, whether using
         the aggregated or the disaggregated data. Only by accounting for the article-level, seasonal, and
         other differences can a valid model or set of models be produced. Furthermore, the model’s
         estimates show increased error when calculated in disaggregated form.23 This fact confirms my
         conclusions in my February report.24 Because the differences are systematic and not mere
         “noise,” the aggregation produces a result with inflated statistical significance.25
     21. In reviewing some of the specific examples I cited to explain the fact that aggregating the data
         masks differences in the articles, the Penney Reply re-explains some analyses and runs additional
         models, but none address the issues I raised.26 The Penney Reply presents Figures 2A and 2B,
         which purported show an “Increase until June 2013 and then a Sharp Drop-off.”27 This labeling
         is wrong. The increase is only through April, with a drop off in May and a continuation of that
         drop in June. This fact can be seen in Penney Reply’s own Figures 2A, 2B, 3A, and 4 of the
         Penney Reply. Each shows an April and not a May peak, and a May and not a June start to the
         drop in page views. As I explain in my first Declaration, the fact that the drop in page views
         began before the June 2013 disclosures does not support Dr. Penney’s conclusion that the June
         2013 disclosures caused the drop in page views, and violates a basic tenet of causal models (i.e., a
         cause cannot occur after an effect).28
     22. The models using the data in Figures 2, 3, and 4 of the Penney Reply suffer from the same
         problems as the original model in the Penney December Declaration.29 The Penney Reply




22
   See Salzberg February Report, paragraphs 55-60 for my comments regarding the over-simplified model and
omitted variable bias.
23
   As shown in my appendix, attached here, in some cases the claimed effects are not statistically significant. In
other cases the statistical significance is weaker. These are further indications that the article differences are not
mere noise. As my simulation (in the Appendix attached here) shows, when differences are based on mere noise,
the statistical significance of the coefficients for the effects will remain unchanged when running the model on
aggregated versus disaggregated data.
24
   See Salzberg February Report, paragraph 48-50 and 55-60.
25
   This is due to omitted variable bias, among other factors. I pointed this out in my February Report, paragraph
56. I do not attempt to correct for the omitted variable bias by adding additional variables, and therefore the
disaggregated model is also incorrect.
26
   These re-analyses and the Penney Reply’s commentary on them is found in Penney Reply, paragraphs 6-22 and
paragraphs 26, 28, and 30.
27
   Penney Reply, Figures 2A and 2B.
28
   For two examples of such spurious inferences that ascribed a later cause to an earlier effect, see a source cited
in the Penney Reply: McCleary, Richard, McDowall, David, and Bartos, Bradley J., Design and Analysis of Time
Series Experiments, Oxford University Press, 2017. The examples are portrayed in this text in Figure 5.15
(explained on p. 214-215) and Figure 7.1 (explained on p. 275-276), and involve “interventions” and data with
similarities to the data analyzed in the Penney December Declaration.
29
   The Penney Reply inexplicably discards its high-privacy group of 31 articles in favor of a new high privacy group
of 23 articles for Figure 4 and some accompanying analyses. The Penney December Declaration already
determined (perhaps also arbitrarily) a 31-article set that is highly privacy sensitive and this new set of 23 is a
subset of those articles. Of course, re-running the same model on datasets that are nearly the same will produce
results that are nearly the same, and proves nothing.

                                                           9
        Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 10 of 25



         analysis ignores the large and obvious effect of events of April 2013 in its analysis of
         “improvised explosive device,” “dirty bomb,” “car bomb,” and “ammonium nitrate.”30
     23. The only graph that the Penney Reply shows that appears to have a peak in May is Figure 3b
         (page views for so-called “normalized” Ammonium Nitrate), but that supposed “peak” is
         artificially created because the Penney Reply manipulated the graph to remove the April peak and
         replace it with the average of the March and May.31 Removing such outliers and replacing them
         with averages in this way is against the practice of statisticians in general. Outlier handling is
         discussed in detail in an article the Penney Reply cites (at footnote 8), and this article says such
         adjustment is only appropriate for error outliers.32 Here, the data points for Ammonium Nitrate
         page views are not errors and so removing the correct data point and replacing it with an average
         is inappropriate.33
     C. The Penney Reply’s Additional Analyses Fail to Address the Flaws in the
        Penney Model
     24. Paragraphs 18 and 28 of the Penney Reply assert that no assumption is made in the Penney Model
         concerning a May peak. However, the Penney Model hypothesis is a single trend line through
         May 2013, and then a second line, starting in a potentially different place. The assumption is a
         single point of inflection, and that point is a peak in May and a drop off beginning in June.34
         While it is correct that the model can find that there is no peak at all in the data, my point is that
         no other month is modeled as a possibility, and that if the data goes up and down, the model
         finding a June peak will be statistically significant even though the peak did not occur in May and
         the drop did not begin in June.
     25. The Penney Reply in paragraph 28 criticizes my demonstration, using a polynomial model, that
         the peak did not occur in May and says such an approach is biased, citing a scholarly article.35
         That article refers to higher order polynomials (which I did not use) and, even for higher order
         polynomials, the article does not say that such models are biased, only that they may not reduce
         bias.36 Indeed, as shown in the quote below, the article brings up the same issues that I do with


30
   While the Boston Marathon bombings did not use ammonium nitrate and were not a “dirty bomb,” this does not
mean they may not have been a reason for a huge uptick in page views. Some news articles (for example
https://www.theatlantic.com/technology/archive/2013/04/new-boston-bomb-parts-photos/316183/ ) discussed
the possibility of ammonium nitrate being used. Even if the Boston Marathon bombings had nothing to do with
the April uptick in page views, the complete exclusion of any cause of those changes biases the Penney Model, as I
have explained.
31
   Penney Reply, paragraph 14 and footnote 8. See page 11 of the Penney Reply for the graph of Ammonium
Nitrate views without April data deleted and replaced with the average of March and May 2013.
32
   The article is Aguinis, Herman, Gottfredson, Ryan K., and Joo, Harry, “Best-Practice Recommendations for
Defining, Identifying, and Handling Outliers,” Organizational Research Methods, 16(2), 2013, p. 270-301.
33
   Neither Dr. Penney nor I have suggested that the change in views in ammonium nitrate in April 2013 was due to
an error in the archives used to collect the data.
34
   Penney December Declaration, paragraph 23, describes the design as testing for a “decrease in level and trend”
beginning in June 2013.
35
   The article, cited in paragraph 28(b), footnote 32 of the Penney Reply, is Gelman, Andrew and Zelizer, Adam,
“Evidence on the deleterious impact of sustained use of polynomial regression on causal inference,” Research and
Politics, January-March 2015
36
   Gelman, Andrew and Zelizer, Adam, “Evidence on the deleterious impact of sustained use of polynomial
regression on causal inference,” Research and Politics, January-March 2015, p. 5.

                                                       10
        Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 11 of 25



         respect to simplistic linear models, saying that modeling higher polynomial effects does not
         necessarily fix those issues:
                 “the higher-order polynomial has the effect of slightly modifying and improving
                 the fit of the natural linear model. In criticizing the use of high-degree
                 polynomials in RD [RD stands for Regression Discontinuity—the issue theorized
                 in the Penney December Declaration] adjustments, we are not recommending
                 global linear adjustments as an alternative...We recommend that any RD analysis
                 include a plot such as Figure 1 showing data and the fitted model, and that users
                 be wary of any resulting inferences based on fits that don’t make substantive
                 sense.”37
     26. In other words, plotting the data is recommended, and the authors are not recommending that a
         simple linear model is better than a polynomial one. Indeed, they preface that discussion
         specifically with:
                 “Our point here is not to argue that the linear model is correct...Our point is
                 rather that the headline claim, and its statistical significance, is highly dependent
                 on a model choice that may have a data-analytic purpose, but which has no
                 particular scientific basis. Figure 1 indicates to us that neither the linear nor the
                 cubic nor any other polynomial model is appropriate here. Instead, there are other
                 variables not included in the model which distinguish the circles in the graph.”38
     27. I include these extended quotes because despite the Penney Reply’s misinterpretation, the article
         is useful in that it points out the very issue of spurious statistical significance and omitted variable
         bias that is at the heart of my critiques of the Penney Model in the first place.
     28. Next, Paragraphs 19 through 22 of the Penney Reply describes a series of analyses of the single
         peak May model against other single peak models, concluding that the June model (with a May
         peak) is better than the others. These analyses are flawed in numerous ways.
     29. First and most importantly, the entire exercise is based on a mischaracterization of my critique
         that implicitly assumes I am proposing a model with an April peak. I merely stated that a naive
         model such as the Penney Model could also be used to “prove” an April peak, meaning that such
         an analysis could also lead to spurious statistical significance. None of the Penney Reply
         analyses question this fact. I am not proposing that the data experienced a single change that
         caused the trend to abruptly reverse after April 2013 (a peak in that month and a decline
         thereafter). As I have stated numerous times, the data do not indicate a single change model is
         appropriate, whether that single change is in June 2013 or in some other month.
     30. Second, in paragraph 19 of the Penney Reply, Dr. Penney attempts to complete a cross-validation
         analysis that uses three data sets for each of these article sets. However, two of the three models
         proposed in paragraph 19 of the Penney Reply, the “total page view” model and the “average
         total page view” model, are exactly the same statistically.39 The total page view is simply the
         average page views multiplied by the number of articles. These two models are equivalent,




37
   Ibid, p. 6.
38
   Ibid, p. 3-4.
39
   Penney Reply, paragraph 19.

                                                       11
        Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 12 of 25



         statistically, since regression models are invariant to changes in units.40 For example, suppose we
         were trying to predict how far a person can jump according to their height in feet, and we ran a
         regression model that predicted someone who is 6 feet tall can jump 10 feet on average. If we use
         the same data but run the regression model based on inches, that new model would predict that
         someone who is 72 inches tall can jump 120 inches on average – in other words, the prediction is
         unchanged except for the expression in inches instead of feet.
     31. The same is the case with running one model on the total and a second on the average, as is done
         in the Penney Reply (the results of which are summarized in the Penney Reply, paragraph 22).
         The model is unchanged but one is in terms of averages and one is in terms of totals. Therefore,
         the estimates for the model run on totals will be 23 times the estimates for the model run on the
         averages (for the Penney Reply model that has 23 articles). Thus, for example, in the Appendix
         to the Penney Reply showing the “23 Most Privacy Sensitive Article Set Cross Validation
         Analysis” (page 41), the coefficient for the variable time for the total model is shown to be
         21,383.58. Two pages later (page 43), the same coefficient for the variable time in the average
         model is 929.72, which is exactly 21,383.58 divided by 23. The summary statistics like the t-
         statistic, which is 5.30, are also exactly the same.41 The Root Mean Square Error and Mean
         Absolute Errors highlighted for the total model are 89,506.35 and 63,503.27 (on page 41), which,
         when divided by the 23 articles considered, is equal to the highlighted totals of 3,891.54 and
         2760.94 shown for the average model for the highlighted RMSE and Mean Absolute Error,
         respectively, shown in the attachments to the Penney Reply (on page 43).42
     32. Thus, while the Penney Reply asserts that there are 48 models (3 models by 4 datasets by 4
         change points), there are really only 32 (2 models by 4 datasets by 4 change points). The four
         datasets also largely overlap, since the 46 article dataset includes all 44 articles in the 44 article
         dataset, which includes all 23 articles in the 23 article dataset, which includes all 21 articles in the
         21 article dataset. In addition, the four months modeled are adjacent, meaning the regression
         models are very similar (this was part of my original point that the specification of the change
         point does not make much difference). In other words, though the Penney Reply asserts there are
         48 separate models, there are only 32, and most of the 32 are highly related to one another and
         must produce similar results.
     33. Third, the Penney Reply’s use of cross validation is misplaced and performed incorrectly. In part
         the Penney Reply employs a “cross validation analysis.”43 This approach, which the Penney
         Reply uses to delete different time periods one at a time, is improper for time series models, in
         which the data points are related to one another.44 In addition, the Penney Reply’s cross

40
   See, for example, Wooldridge, Jeffrey M., Introductory Econometrics, A Modern Approach, 5th Edition, 2012,
South-Western Cengage Learning, p. 40-41.
41
   The r-squared and the p-values are also exactly the same.
42
   There is a slight difference due to rounding or less than 1 for each of the figures.
43
   Penney Reply, paragraph 19.
44
   This is because the data in the cross validation set, or the data “left out”, is not independent of the other data.
See for example, Bergmeir, Christopher, and Benitez, Jose M., “On the use of cross-validation for time series
predictor evaluation,” Information Sciences, 2012, 192-213. This paper discusses some of the fundamental
problems with traditional cross-validation in time series, primarily in Sections 3.3 and 3.4. Also, see David R.
Roberts, Volker Bahn, Simone Ciuti, Mark S. Boyce, Jane Elith, Gurutzeta Guillera-Arroita,
Severin Hauenstein, José J. Lahoz-Monfort, Boris Schröder, Wilfried Thuiller, David I. Warton,
Brendan A. Wintle, Florian Hartig and Carsten F. Dormann, “Cross-validation strategies for data with temporal,
spatial, hierarchical, or phylogenetic structure,” Ecography 40: 913-929 (913-925 in particular), 2017.

                                                           12
        Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 13 of 25



         validation’s purpose is to compare the June model to models with a different change point. None
         of the Penney Reply’s cross validation analyses compare the simple single-change model to a
         model that accounts for other factors or otherwise corrects for omitted variables. Therefore, the
         Penney Reply’s use of cross-validation to compare models and the attempt to show a May Peak
         model is better than an April peak model or other models are mere distractions that are not related
         to my criticism.
     D. Data Beyond 2014 Show Article Views at About 2012 through 2014 Levels,
        Even When Earlier Data is Corrected for Mobile Views
     34. In my February Declaration I pointed out that the extended view of page view data also does not
         indicate any long term decline. The Penney Reply, in paragraphs 23 and 34(g), responds to point
         out that my extended data includes mobile use while the original data presented in the Penney
         December Declaration did not. To address this “apples to oranges” comparison, I therefore
         adjusted the 2012 to 2014 data to account for mobile usage. As I describe below, this adjustment
         has no effect on my conclusions.
     35. I also considered the effect that the non-inclusion of mobile usage and the lack of adjustment of
         that increasing usage had on the Penney Model. I find that such exclusion and lack of adjustment
         are additional flaws in the Penney Model. Specifically, the Penney December Declaration data
         excluded mobile page views from the terror and control data sets.45 If these views were a
         constant percentage of total views, such an exclusion would likely not affect the Penney Model.
         However, as I explain below, there was a dramatic increase in mobile web access from January
         2012, the first month of data included in the Penney December Declaration analysis, to August
         2014, the last month included.
     36. The data provided with the Penney December Declaration (but not used in the Penney December
         Declaration or the Penney Reply) indicates that in January 2012, mobile views accounted for
         about 12% of total page views.46 By the end of the study period, that figure was 32%. In other
         words, the Penney December Declaration’s exclusion of mobile views had an increasingly
         downward bias on total page views. This is yet another bias that affects the Penney Model, and,
         by not accounting for mobile visits, the Penney Model is biased toward finding an effect and
         toward finding a larger effect. This bias is a result of the fact that for later data the model
         excluded more views than for earlier data.47
     37. In terms of my graphs of extended data as compared to earlier data, the data prior to August 2014
         would be higher with mobile data. My graphs included the data as originally provided with the
         Penney December Declaration, which did not include mobile data for the terror articles. Using


45
   It may be that mobile views were not available, in which case an adjustment, like the one I made, could have
been made; or the Penney Model could have included a factor that accounts for such usage.
46
   This is based on the difference between the global English page views non-mobile and the total global English
page views, and is consistent with this article https://techcrunch.com/2016/11/01/mobile-internet-use-passes-
desktop-for-the-first-time-study-finds/.
47
   While it may seem that simply using desktop views only would not cause a bias to the results, this notion is not
correct. To the extent that 1) mobile use was growing during the period, and 2) individuals were using mobile
instead of (rather than in addition to) desktop views, the desktop views would be depressed in the latter part of
the period and thus bias the results. This has occurred to such an extent that an increasing number of people rely
exclusively on mobile access. See, for example, https://techcrunch.com/2016/11/01/mobile-internet-use-passes-
desktop-for-the-first-time-study-finds/.

                                                        13
        Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 14 of 25



         the Penney December Declaration’s global article view dataset, which provides total views as
         well as total views excluding mobile, I adjusted the page views for the terror articles from
         January 2012 through August 2014 to account for mobile views.48 The graphs below, showing
         the extended average and median page views with mobile page views factored in, are consistent
         with my earlier graphs of the extended data in that they indicate there was no downward trend
         after June 2013.49
     38. Average and median page views appear to decline some in mid-2017 but views in 2015 and 2016
         appear to be at or above 2012 through 2014 levels. It is also notable in these longer data series
         that there are clear peaks around the times of major U.S. or European terror attacks, adding
         further evidence that any reasonable model would account for such attacks (and of course the
         Boston Marathon bombings occurred very close to the time of the alleged drop due to the
         Snowden disclosures).




48
  This rough adjustment is undoubtably inaccurate but captures the magnitude and pattern of the mobile views.
49
  The adjustment results in an increase in article views for each month from January 2012 through August 2014,
with the amount of increase depending on the share of total Wikipedia views that were mobile.

                                                      14
   Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 15 of 25



     Figure 3: Average Page Views, Adjusting Data Before 2015 to Factor in Mobile Page Views




      Figure 4: Median Page Views, Adjusting Data Before 2015 to Factor in Mobile Page Views




39. The Penney Reply cites some studies that purport to support the idea that the Penney December
    Declaration conclusions would continue beyond August 2014, but the Penney Reply neither
    considers (nor produced in this case) the data underlying those other studies. Even if those
    studies were to be based on a solid scientific and statistical grounds (and I cannot evaluate
    whether this is true without the underlying data), they only claim to offer conclusions applicable



                                                15
        Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 16 of 25



         to (at the latest) 2015.50 Moreover, only one of the studies Dr. Penney cites in his reply appears
         to look at web data, rather than interview answers, and that study is from a working paper that
         was not published in a scientific journal and it expressly states it only includes data from 2013,
         and thus does not include any extended data. In any case, there is no way for me to evaluate the
         validity of those results, because I was not provided the data and it is not publicly available.
     40. I do note that one article51 cited in the Penney Reply footnote 44 adjusts for additional variables
         and appears to find a smaller (and not statistically significant) effect in terms of drops in searches.
         This finding is consistent with omitted variable bias I outlined in my first Declaration with
         respect to the Penney December Declaration.52
     E. Omitted Variable Bias of the Penney Model Cannot be Solved by Deleting
        Valid Data.
     41. In my February declaration, I pointed out a number of omitted variables that cause bias to the
         estimates made in the Penney December Declaration. These variables include ones associated
         with seasonality, individual differences in articles, and news events (the Boston Marathon
         bombings in particular).53 The Penney Reply leaves these largely unaddressed but does assert it
         controls for seasonality because it includes more than one year of data before and after June
         2013.54 However, despite having sufficient data (barely), the Penney Model makes no correction
         for seasonality and includes no analysis that shows there is not such an effect. I showed such
         seasonal changes appear in this data and they are statistically significant.55 In other words, though
         there was sufficient data, and that data shows statistically significant seasonal effects, the Penney
         December Declaration ignored seasonality. Wikimedia acknowledged these effects during the
         deposition of its designee, James Alexander: “global user base, especially in English Wikipedia,
         tends to have a bit of a dip during the summer, just because there are people out of school, and a
         lot of people use it in school or when they are studying.”56 Curiously, the Penney Reply,
         paragraph 30a, states that there is “no basis to expect large seasonal effects with these page
         views.” This statement is speculation that flies in the face of the qualitative and statistical
         evidence.
     42. The Penney declaration correctly states that “in a naturalistic study outside the experimental
         context, it is not possible to control for all confounding factors.”57 However, the Penney
         December Declaration corrects for no confounding factors. As one recent author put it:
         “Obviously, one cannot include in a regression every variable that might conceivably be relevant.
         But when a factor has a reasonable chance of being important, to exclude it from the modeling is
         to risk substantial distortion.”58 The Penney Reply re-asserts that the comparator datasets help


50
   Penney Reply, paragraph 34.
51
   Section 3.2 of the article Marthews, Alex, and Tucker, Catherine, “Government Surveillance and Internet Search
Behavior,” February 17, 2017, found at https://papers.ssrn.com/sol3/papers.cfm?abstract_id=2412564 .
52
   See p. 38 in Marthews and Tucker for lack of statistical significance. For my discussion of omitted variable bias,
see Salzberg February Declaration, paragraphs 55-60.
53
   Salzberg February Declaration, paragraphs 55-60.
54
   Penney Reply, paragraph 30a.
55
   Salzberg February Declaration, paragraph 57.
56
   Deposition of Wikimedia designee, James Alexander, April 12, 2018, p. 145.
57
   Penney Reply, paragraph 30e.
58
   Barnett, Arnold I., Applied Statistics: Models and Intuition, Dynamic Ideas LLC, 2015, p. 582.

                                                         16
        Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 17 of 25



         control for confounding factors, but this is not correct for article-specific factors and is not true
         when the comparator data is not comparable, as I showed in my February Declaration.59
     43. In some of the re-analyses in the Penney Reply, articles or time periods are deleted and the
         Penney Model is re-run.60 It may be that the Penney Reply does this to address particular
         examples of the data not following the Penney Model. However, as I said above, these re-
         analyses do not support the results any more than the original analysis in the Penney December
         Declaration. Furthermore, by deleting data that tends to disprove the Penney Model and then re-
         running that data rigs the results toward adoption of the flawed Penney Model.
     44. The Penney Reply seems to misinterpret my remarks concerning the staleness of a 2011 DHS
         list.61 I was not commenting on the objective nature of the selection, but rather that any list gets
         stale over time, and the list here used is no exception. For that reason, the static list has no
         mechanism to update the key articles and therefore a natural decline occurs. The same was not
         true for the comparator list of popular articles. Because the determination of which articles were
         popular was made after the time period studied in the Penney December Declaration, articles such
         as Deaths in 2014 -- which had virtually no page views in 2012 -- were part of the list.62 On the
         other hand, a group like ISIL/ISIS, which gained prominence in 2014, was not on the 2011 list, as
         I pointed out.63
     F. The Penney Model’s Failure to Isolate the Effect of Public Awareness about
        the NSA Upstream Program
     45. My sixth critique, discussed in my February declaration, is that “there are no data or statistical
         analysis offered that indicate such an effect [an abrupt decline in page views] was due to
         awareness of the specific NSA program at issue here rather than other related or unrelated events
         of June 2013.”64 The Penney Reply acknowledges that “in any study of naturalistic changes in
         human behavior, it will not be possible to isolate the source of all causes and effects on behavior”
         and that my critique is “a general observation about a [sic] naturalistic studies.”65 While this is
         correct, the Penney December Declaration analysis does not adjust for any of those causes, even
         the obvious ones like seasonality that affect summer page views.
     46. Furthermore, the fact that the Penney Model may have been doomed from the start in terms of
         isolating the effect it intended to prove is not a reason for accepting the model; rather, it is a
         reason for rejecting it. Despite the passage of nearly six years since the Snowden disclosures, the
         Penney Reply does not cite a single study published in a peer-reviewed scientific journal that
         demonstrates the particular effect or even any chilling effect on Internet usage due to awareness
         of the actual operation of NSA programs.



59
   Salzberg February Declaration, paragraph 32-46.
60
   In Figure 3b and its explanation in the Penney Reply, the key month of April 2013 is deleted. In Figure 4 and
accompanying analyses in the Penney Reply, eight of the original 31 high-privacy articles are deleted for reasons
that are unclear to me and unstated in the Penney Reply.
61
   Penney Reply, paragraphs 31 and 32, refer to this critique.
62
   Salzberg Paragraph 64 and database showing 26 most popular articles, which accompanied the Penney
December Declaration.
63
   Salzberg Declaration, paragraph 63.
64
   Salzberg Declaration, paragraph 66.
65
   Penney Reply paragraph 36a and 36c, for the first and second quoted material, respectively.

                                                        17
            Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 18 of 25



IV.      Conclusion


         47. In conclusion, my original critiques, detailed in my February Declaration are unchanged by the
             Penney Reply. In short, the analysis in the Penney December Declaration and the Penney Reply
             fail to show that public awareness of the Snowden revelations regarding the NSA Upstream
             program caused any drop in page views of Wikipedia articles.


      I declare of penalty of perjury that the foregoing is true and correct to the best of my knowledge
      and belief. Executed in New York, New York on March 22, 2019.




      _____________________________
      Alan J. Salzberg, Ph.D.
      March 22, 2019




                                                       18
      Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 19 of 25



   Appendix: Stata Program Log

The following log shows the results of the analysis I performed and described in this declaration.
The program was run using Stata, Version 14.
      name: <unnamed>
       log:
D:\clients_2018\DOJ_Wiki_NSA\programsdata\penneyreply\regression_effects_20190318.log
  log type: text
 opened on: 19 Mar 2019, 11:01:40

. clear

.
. insheet using orig48long.csv
(23 vars, 3,504 obs)

. drop if artnames=="Hamas"
(73 observations deleted)

. save orig48long, replace
file orig48long.dta saved

. keep if monthindex<=32
(1,927 observations deleted)

. save orig48long32, replace
file orig48long32.dta saved

.
. *
. * Simulation that shows no difference in agg v. disagg if same model is run and
issue is just noise
. *
. use orig48long32, clear

. drop if artnames=="Hamas"
(0 observations deleted)

. drop if monthindex>32
(0 observations deleted)

. * run regression to get forecast error
. * no need to show output (but will show output of this for a different purpose
below)
. regress pageviews monthindex intervention postslope, noheader notable

. predict pviewmont
(option xb assumed; fitted values)

. predict sf, stdf

. * simulate data with same forecast error and run regression on disagg
. sort artnum monthindex

. isid artnum monthindex

. * set rndnum seed so can be replicated
. set seed 20190318



                                                19
       Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 20 of 25


. gen errsim=rnormal(0,sf)

. replace pviewmont=pviewmont+errsim
(1,504 real changes made)

. regress pviewmont monthindex intervention postslope

      Source |       SS           df       MS      Number of obs   =    1,504
-------------+----------------------------------   F(3, 1500)      =     3.35
       Model | 6.2583e+10          3 2.0861e+10    Prob > F        =   0.0185
    Residual | 9.3476e+12      1,500 6.2317e+09    R-squared       =   0.0067
-------------+----------------------------------   Adj R-squared   =   0.0047
       Total | 9.4102e+12      1,503 6.2609e+09    Root MSE        =    78941

------------------------------------------------------------------------------
   pviewmont |      Coef.   Std. Err.      t    P>|t|     [95% Conf. Interval]
-------------+----------------------------------------------------------------
  monthindex |   568.2692   570.0658     1.00   0.319    -549.9417     1686.48
intervention | -11618.79    8230.636    -1.41   0.158    -27763.56    4525.991
   postslope | -1155.076     893.594    -1.29   0.196    -2907.903      597.75
       _cons |   51521.53   5841.437     8.82   0.000     40063.28    62979.78
------------------------------------------------------------------------------

. * now aggregate, and see that regression standard errors and pvalues are about the
same
. * coeffcients are exactly the same except for rounding because they do not depend on
simulation
. * the Root mean square error is about rmse of disagg model * sqrt(47), or about 7
times as high as mean
. collapse (mean) pviewmont , by( monthindex intervention postslope)

. regress pviewmont monthindex intervention postslope

      Source |       SS           df       MS      Number of obs   =       32
-------------+----------------------------------   F(3, 28)        =     3.18
       Model | 1.3316e+09          3   443853226   Prob > F        =   0.0392
    Residual | 3.9062e+09         28   139508526   R-squared       =   0.2542
-------------+----------------------------------   Adj R-squared   =   0.1743
       Total | 5.2378e+09         31   168961239   Root MSE        =    11811

------------------------------------------------------------------------------
   pviewmont |      Coef.   Std. Err.      t    P>|t|     [95% Conf. Interval]
-------------+----------------------------------------------------------------
  monthindex |   568.2691   584.7501     0.97   0.339    -629.5372    1766.075
intervention | -11618.78    8442.648    -1.38   0.180    -28912.77    5675.196
   postslope | -1155.076    916.6119    -1.26   0.218    -3032.671    722.5181
       _cons |   51521.53   5991.905     8.60   0.000     39247.67    63795.39
------------------------------------------------------------------------------

.
.   *
.   * END Simulation
.   *
.
.
.   use orig48long32, clear

. drop if artnames=="Hamas"
(0 observations deleted)

. *
. * large changes in standard errors and stat. sign. with removal of a single
observation is another sign of a poor model


                                          20
     Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 21 of 25


. *
. preserve

. keep if highprivind==1
(512 observations deleted)

. collapse (median) pageviews, by( monthindex intervention postslope highpriv)

. regress pageviews monthindex intervention postslope if highpriv==1

      Source |       SS           df       MS      Number of obs   =       32
-------------+----------------------------------   F(3, 28)        =     2.98
       Model | 13595332.7          3 4531777.56    Prob > F        =   0.0482
    Residual | 42544868.8         28   1519459.6   R-squared       =   0.2422
-------------+----------------------------------   Adj R-squared   =   0.1610
       Total | 56140201.5         31 1810974.24    Root MSE        =   1232.7

------------------------------------------------------------------------------
   pageviews |      Coef.   Std. Err.      t    P>|t|     [95% Conf. Interval]
-------------+----------------------------------------------------------------
  monthindex |   123.6005   61.02594     2.03   0.052    -1.405487    248.6065
intervention | -1336.267    881.0953    -1.52   0.141    -3141.109    468.5747
   postslope | -189.8362    95.65985    -1.98   0.057    -385.7865    6.114118
       _cons |   6285.478   625.3298    10.05   0.000     5004.548    7566.408
------------------------------------------------------------------------------

. restore

. preserve

. * possible error since recruitment and fundamentalism have exact same page views
nearly every month
. * thus show results without as well as with
. drop if artnames=="Recruitment" | artnames=="Fundamentalism"
(64 observations deleted)

. keep if highprivind==1
(480 observations deleted)

. collapse (median) pageviews, by( monthindex intervention postslope highpriv)

. regress pageviews monthindex intervention postslope if highpriv==1

      Source |       SS           df       MS      Number of obs   =       32
-------------+----------------------------------   F(3, 28)        =     4.55
       Model | 9185572.85          3 3061857.62    Prob > F        =   0.0102
    Residual | 18850621.1         28   673236.47   R-squared       =   0.3276
-------------+----------------------------------   Adj R-squared   =   0.2556
       Total |    28036194        31 904393.355    Root MSE        =   820.51

------------------------------------------------------------------------------
   pageviews |      Coef.   Std. Err.      t    P>|t|     [95% Conf. Interval]
-------------+----------------------------------------------------------------
  monthindex |   93.56127   40.62129     2.30   0.029     10.35233    176.7702
intervention | -1379.924     586.492    -2.35   0.026    -2581.298   -178.5493
   postslope | -117.9791      63.675    -1.85   0.074    -248.4115    12.45319
       _cons |   6070.125   416.2444    14.58   0.000     5217.487    6922.763
------------------------------------------------------------------------------

. restore

. preserve



                                          21
     Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 22 of 25


. collapse (median) pageviews, by( monthindex intervention postslope)

. regress pageviews monthindex intervention postslope

      Source |       SS           df       MS      Number of obs   =        32
-------------+----------------------------------   F(3, 28)        =      8.18
       Model | 84545042.9          3    28181681   Prob > F        =    0.0005
    Residual |    96510363        28 3446798.68    R-squared       =    0.4670
-------------+----------------------------------   Adj R-squared   =    0.4098
       Total |   181055406        31 5840496.96    Root MSE        =    1856.6

------------------------------------------------------------------------------
   pageviews |      Coef.   Std. Err.      t    P>|t|     [95% Conf. Interval]
-------------+----------------------------------------------------------------
  monthindex |   374.8799    91.9132     4.08   0.000     186.6043    563.1556
intervention | -3299.076    1327.047    -2.49   0.019    -6017.408   -580.7433
   postslope | -535.3763    144.0765    -3.72   0.001    -830.5036    -240.249
       _cons |   9601.022     941.83    10.19   0.000     7671.771    11530.27
------------------------------------------------------------------------------

. restore

. * now without possibly error data
. drop if artnames=="Fundamentalism" | artnames=="Recruitment"
(64 observations deleted)

. collapse (median) pageviews, by( monthindex intervention postslope)

. regress pageviews monthindex intervention postslope

      Source |       SS           df       MS      Number of obs   =        32
-------------+----------------------------------   F(3, 28)        =     17.36
       Model | 72354244.3          3 24118081.4    Prob > F        =    0.0000
    Residual | 38905201.2         28 1389471.47    R-squared       =    0.6503
-------------+----------------------------------   Adj R-squared   =    0.6129
       Total |   111259446        31 3589014.37    Root MSE        =    1178.8

------------------------------------------------------------------------------
   pageviews |      Coef.   Std. Err.      t    P>|t|     [95% Conf. Interval]
-------------+----------------------------------------------------------------
  monthindex |   315.9363   58.35724     5.41   0.000     196.3969    435.4757
intervention | -4298.331    842.5644    -5.10   0.000    -6024.246   -2572.416
   postslope | -342.8184    91.47658    -3.75   0.001    -530.1997   -155.4371
       _cons |   8841.338   597.9838    14.79   0.000     7616.424    10066.25
------------------------------------------------------------------------------

. *
. * demonstrate that errors are correlated with articles, meaning disggregation or
some type of adjustment is needed
. * Also shows that stat significance does not exist for overall data
. use orig48long32, clear

. regress pageviews monthindex intervention postslope if artnames!="Fundamentalism" &
artnames!="Recruitment"

      Source |       SS           df       MS      Number of obs   =     1,440
-------------+----------------------------------   F(3, 1436)      =      3.37
       Model | 6.7546e+10          3 2.2515e+10    Prob > F        =    0.0178
    Residual | 9.5866e+12      1,436 6.6759e+09    R-squared       =    0.0070
-------------+----------------------------------   Adj R-squared   =    0.0049
       Total | 9.6541e+12      1,439 6.7089e+09    Root MSE        =     81706

------------------------------------------------------------------------------


                                          22
     Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 23 of 25


   pageviews |      Coef.   Std. Err.      t    P>|t|     [95% Conf. Interval]
-------------+----------------------------------------------------------------
  monthindex |   752.6646   603.0018     1.25   0.212    -430.1942    1935.523
intervention | -14970.22    8706.167    -1.72   0.086    -32048.39    2107.947
   postslope | -1179.932    945.2219    -1.25   0.212    -3034.096    674.2313
       _cons |   49658.62    6178.93     8.04   0.000     37537.93    61779.32
------------------------------------------------------------------------------

. regress pageviews monthindex intervention postslope

      Source |       SS           df       MS      Number of obs   =       1,504
-------------+----------------------------------   F(3, 1500)      =        3.86
       Model | 7.4228e+10          3 2.4743e+10    Prob > F        =      0.0091
    Residual | 9.6056e+12      1,500 6.4037e+09    R-squared       =      0.0077
-------------+----------------------------------   Adj R-squared   =      0.0057
       Total | 9.6798e+12      1,503 6.4403e+09    Root MSE        =       80023

------------------------------------------------------------------------------
   pageviews |      Coef.   Std. Err.      t    P>|t|     [95% Conf. Interval]
-------------+----------------------------------------------------------------
  monthindex |   881.2874   577.8797     1.53   0.127    -252.2505    2014.825
intervention | -14757.81    8343.452    -1.77   0.077    -31123.88    1608.265
   postslope | -1436.449    905.8423    -1.59   0.113    -3213.301    340.4031
       _cons |   48705.37   5921.504     8.23   0.000     37090.07    60320.68
------------------------------------------------------------------------------

. predict residual1, residual

. * stat sign correlation between articles and residuals mean model is insufficient
(see p-value and f-statistic)
. anova residual1 artnum

                         Number of obs =      1,504     R-squared     =   0.9258
                         Root MSE      =    22124.8     Adj R-squared =   0.9234

                 Source | Partial SS         df         MS        F    Prob>F
             -----------+----------------------------------------------------
                  Model | 8.892e+12          46   1.933e+11    394.91 0.0000
                        |
                 artnum | 8.892e+12          46   1.933e+11    394.91 0.0000
                        |
               Residual | 7.132e+11       1,457   4.895e+08
             -----------+----------------------------------------------------
                  Total | 9.606e+12       1,503   6.391e+09

. * note same coefficients in agg results
. collapse (mean) pageviews, by( monthindex intervention postslope)

. regress pageviews monthindex intervention postslope

      Source |       SS           df       MS      Number of obs   =          32
-------------+----------------------------------   F(3, 28)        =       24.85
       Model | 1.5793e+09          3   526437311   Prob > F        =      0.0000
    Residual |   593272771        28 21188313.2    R-squared       =      0.7269
-------------+----------------------------------   Adj R-squared   =      0.6977
       Total | 2.1726e+09         31 70083377.5    Root MSE        =      4603.1

------------------------------------------------------------------------------
   pageviews |      Coef.   Std. Err.      t    P>|t|     [95% Conf. Interval]
-------------+----------------------------------------------------------------
  monthindex |   881.2874   227.8862     3.87   0.001     414.4836    1348.091
intervention | -14757.81    3290.232    -4.49   0.000    -21497.54   -8018.073
   postslope | -1436.449     357.218    -4.02   0.000    -2168.177    -704.721


                                           23
     Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 24 of 25


       _cons |   48705.37   2335.139    20.86   0.000     43922.06    53488.69
------------------------------------------------------------------------------

.
. *
. * show art is also stat sign for 31 high privacy
. use orig48long32, clear

. keep if highpriv==1
(512 observations deleted)

. regress pageviews monthindex intervention postslope if artnames!="Fundamentalism" &
artnames!="Recruitment"

      Source |       SS           df       MS        Number of obs   =        960
-------------+----------------------------------     F(3, 956)       =       4.20
       Model | 1.3198e+10          3 4.3994e+09      Prob > F        =     0.0058
    Residual | 1.0017e+12        956 1.0478e+09      R-squared       =     0.0130
-------------+----------------------------------     Adj R-squared   =     0.0099
       Total | 1.0149e+12        959 1.0582e+09      Root MSE        =      32369

------------------------------------------------------------------------------
   pageviews |      Coef.   Std. Err.      t    P>|t|     [95% Conf. Interval]
-------------+----------------------------------------------------------------
  monthindex |   823.6276   292.5762     2.82   0.005     249.4618    1397.793
intervention | -8112.912    4224.229    -1.92   0.055    -16402.74    176.9203
   postslope | -1145.897    458.6213    -2.50   0.013    -2045.918   -245.8766
       _cons |    14796.3   2998.014     4.94   0.000     8912.854    20679.75
------------------------------------------------------------------------------

. regress pageviews monthindex intervention postslope

      Source |       SS           df       MS        Number of obs   =        992
-------------+----------------------------------     F(3, 988)       =       5.18
       Model | 1.6582e+10          3 5.5273e+09      Prob > F        =     0.0015
    Residual | 1.0532e+12        988 1.0660e+09      R-squared       =     0.0155
-------------+----------------------------------     Adj R-squared   =     0.0125
       Total | 1.0698e+12        991 1.0795e+09      Root MSE        =      32650

------------------------------------------------------------------------------
   pageviews |      Coef.   Std. Err.      t    P>|t|     [95% Conf. Interval]
-------------+----------------------------------------------------------------
  monthindex |   918.8429   290.3169     3.16   0.002     349.1343    1488.552
intervention | -8179.243    4191.609    -1.95   0.051    -16404.72    46.23536
   postslope | -1340.458    455.0798    -2.95   0.003    -2233.492   -447.4243
       _cons |   15198.27   2974.863     5.11   0.000     9360.491    21036.04
------------------------------------------------------------------------------

. predict residual1, residual

. * stat sign correlation between articles and residuals mean model is insufficient
(see p-value and f-statistic)
. anova residual1 artnum

                         Number of obs =        992      R-squared     =   0.8558
                         Root MSE      =    12570.6      Adj R-squared =   0.8513

                 Source | Partial SS         df         MS        F    Prob>F
             -----------+----------------------------------------------------
                  Model | 9.014e+11          30   3.005e+10    190.14 0.0000
                        |
                 artnum | 9.014e+11          30   3.005e+10    190.14 0.0000
                        |


                                           24
     Case 1:15-cv-00662-TSE Document 182-3 Filed 03/22/19 Page 25 of 25


               Residual | 1.519e+11         961   1.580e+08
             -----------+----------------------------------------------------
                  Total | 1.053e+12         991   1.063e+09

. * note same coefficients in agg results
. collapse (mean) pageviews, by( monthindex intervention postslope)

. regress pageviews monthindex intervention postslope

      Source |       SS           df       MS      Number of obs   =       32
-------------+----------------------------------   F(3, 28)        =    20.87
       Model |   534899840         3   178299947   Prob > F        =   0.0000
    Residual |   239215204        28 8543400.16    R-squared       =   0.6910
-------------+----------------------------------   Adj R-squared   =   0.6579
       Total |   774115045        31 24971453.1    Root MSE        =   2922.9

------------------------------------------------------------------------------
   pageviews |      Coef.   Std. Err.      t    P>|t|     [95% Conf. Interval]
-------------+----------------------------------------------------------------
  monthindex |   918.8429   144.7056     6.35   0.000     622.4269    1215.259
intervention | -8179.243    2089.266    -3.91   0.001    -12458.91   -3899.577
   postslope | -1340.458      226.83    -5.91   0.000    -1805.099   -875.8181
       _cons |   15198.27   1482.791    10.25   0.000     12160.91    18235.63
------------------------------------------------------------------------------

.
. log close
       name: <unnamed>
        log:
D:\clients_2018\DOJ_Wiki_NSA\programsdata\penneyreply\regression_effects_20190318.log
   log type: text
  closed on: 19 Mar 2019, 11:01:40




                                          25
